In a negligence action to recover damages for personal injuries, wrongful death and conscious pain and suffering, etc., defendant appeals from two orders of the Supreme Court, Nassau County, the first dated December 6, 1971, which denied his motion to conduct physical examinations of plaintiffs, and the second dated January 6, 1972, which denied his motion for reargument. Appeal from order of January 6, 1972, dismissed. No appeal lies from an order denying reargument. Order of December 6, 1971, affirmed. Respondents are awarded one bill of $10 costs and disbursements to cover 'both appeals. The Bar is again put on notice that the rules of this court pertaining to notice of availability for physical examinations will be strictly construed (22 NYCRR 672.1; Delgado v. Fogle, 32 A D 2d 85). Rabin, P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.